Citation Nr: 1503908	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-13 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).

2. Entitlement to an increase rating for post-traumatic disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 

In an October 2014 written statement, the Veteran withdrew his request for a hearing before a Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2009 rating decision, the RO denied entitlement to service connection to a total disability rating based upon individual unemployability and to an increase rating for PTSD. In the July 2009 rating decision, the RO proposed a reduction to the Veteran's PTSD rating effective March 1, 2010. In a September 2009 the Veteran submitted his timely notice of disagreement with the rating decision in regard to his entitlement to TDIU and increased rating claim for PTSD. In separate September 2009 statement in support of the claim, the Veteran submitted another notice of disagreement in regard to the reduction proposal. In a December 2009 rating decision, the RO reduced the Veterans PTSD rating evaluation from 50 percent to 10 percent. In January 2010 the Veteran reiterated his disagreement with the reduction in his PTSD evaluation and the denial of his claim for entitlement to TDUI. (See January 2010 statement in support of the claim). In an April Statement of the Case (SOC), the RO readjudicated the issue of entitlement to TDIU, but failed to address the original issue of entitlement to an increased rating for PTSD. In a March 2010 rating decision, the RO restored the Veteran's PTSD back to 50 percent disabling. The Veteran submitted a substantive appeal, specifically appealing his claim for TDIU. (See May 2010 VA Form 9). The RO subsequently issued two supplemental statements of the case (SSOC). Both SSOCs failed to discuss the Veteran's original claim for entitlement to an increased from for PTSD.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but an SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued. In the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to an increased from for PTSD.

Additionally, the Veteran has stated that private medical treatment records pertinent to these claims are in existence. (See November 2008 statement in support of claim). Based on the Veteran's assertions, the VA should attempt to obtain all records not already associated with this folder. 

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the issue of PTSD. Specifically, the Board questions whether the two issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claim for entitlement to an increased rating for PTSD could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded. 



Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for any acquired mental disorder, to include PTSD, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file. 

2. Issue an SOC to the Veteran and his representative pertaining to the claim of entitlement to an increase rating for PTSD. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).

3. Then readjudicate the matter of entitlement to TDIU.  If the appeal remains denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




